DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims and Election/Restrictions
Claims 1-4, 6, 17 and 36-39 as amended on 3/23/2022 are presently pending.
Claims 5, 7-17 and 18-23 were canceled by Applicants.
Applicant's election with traverse of the Group III (original claims 17, 18 and 22) in the reply filed on 3/23/2022 is acknowledged.  
The traversal is on the ground(s) that there is a unity of invention since the cited refence by Karlsson does not disclose a composition consisting of protein with less then 50 kDA and that the 50 kDA fraction on figure 5 comprise some protein with higher MW. This is not found persuasive the cited refence also discloses compositions of the samples 10 and 5 that are shown on figure 3 and that are limited to proteins with less than 50 kDA as it is also acknowledged by Applicants (response page 2, last par.). Besides, the cited refence recognizes the presence of enolase and TPI in the samples of Lactobacillus lysates. Thus, the unity of inventions is broken. The requirement is still deemed proper and is therefore made FINAL.
Claim 17 (Group III, original claims 17, 18 and 22) has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction requirement in the reply filed on 3/23/2022.
Claims 1-4, 6 and 36-39 are under examination in the instant office action.
Claim Rejections - 35 USC § 112
New Matter
Claim 36 as amended is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Insertion of the limitation drawn to a composition with a protein fraction consisting solely of proteins with MW up to 50 kDa including enolase and TPI which is derived from Lactobacillus rhamnosus strain GG (ATCC 53103)  has no support in the as-filed specification. 
The insertion of this limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the newly inserted limitation. 
The claimed Lactobacillus rhamnosus strain GG (ATCC 53103) is a natural bacteria expressing SpaC protein and other proteins having MW up to 100 kDA or 90kDa (see par. 0091, par. 0009-0010 of published application US 2019/0290724, and see figure 3).  The claimed fraction consisting of a protein fraction consisting solely of proteins with MW up to 50 kDa including enolase and TPI is derived from a different strain that is LGG SpaC knock out strain in which SpaC is deleted (see par. 0091 and par. 0104 0009-0010 of published application US 2019/0290724). 
Thus, there is no support for the newly inserted limitation drawn to a protein fraction as claimed derived from the claimed Lactobacillus rhamnosus strain GG (ATCC 53103).  This is a matter of written description, not a question of what one of skill in the art would or would not have known.  The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  
Thus, the insertion of new limitation drawn to a protein fraction as claimed derived from the claimed Lactobacillus rhamnosus strain GG (ATCC 53103) is considered to be the insertion of new matter for the above reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, and 36-39 as amended are rejected under 35 U.S.C. 101 because claimed invention is directed to a law of nature or a natural phenomenon without significantly more. 
The claims recite a composition derived from probiotic bacteria Lactobacillus rhamnosus including strain GG (ATCC 53103) comprising protein fraction consisting of  proteins with MW up to 50 kDa including TPI and/or enolase.
The probiotic bacteria Lactobacillus rhamnosus including strain GG (ATCC 53103) is a naturally occurring bacteria; and proteins thereof are natural products including protein fraction consisting of  proteins with MW up to 50kDa including TPI and/or enolase. Therefore, as a whole claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterpart by structure or function; for example: bacterial sample including bacterial lysate and/or bacterial secretions. 
This judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterparts by structure or function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 37-39 as amended rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Guha Chowdhury et al (Oral Microbiol Immunol., 1997, 12, pages 91-97).
The cited reference by Guha Chowdhury discloses a composition with a purified enolase having MW about 46 kDa and derived from probiotic bacteria Lactobacillus rhamnosus; for example: see abstract; figure 2 at line 7, and page 94, col.2, last line. The cited composition is derived from lysate of probiotic bacteria Lactobacillus rhamnosus (page 92, col. 2); and it comprises a protein fraction consisting of proteins with MW up to 50 kDa including enolase with MW 46 kDA and other proteins with MW about 29 kDA (see figure 2, line 7).  Thus, the cited reference anticipates claims 1-4. 
As applied to claim 36: the cited composition comprises a generic pharmaceutically acceptable carrier such as Buffer A (page 92, col.3, line 1).
As applied to claims 38-39: the cited composition is the same as claimed by structure; and, thus, it inherently provides for the same effect as intended for the claimed composition. 
Thus, the cited reference by Guha Chowdhury anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 37-39 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Guha Chowdhury et al (Oral Microbiol Immunol., 1997, 12, pages 91-97) and Castaldo et al (Microbiol Cell Factories, 2009, 8: 14, pages 1-10).


The cited reference by Guha Chowdhury as explained above. The cited reference by Guha Chowdhury does not explicitly recognize that enolase have antimicrobial effects. 
But it is well known in the prior art that enolase from probiotic bacteria including Lactobacillus provides for adhesion to human cells and/or to fibronectin of human cells, thereby, reducing and/or competitively excluding colonization by  pathogenic bacteria. For example: see abstract of the cited reference by Castaldo. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed that protein fractions with enolase from probiotic bacteria Lactobacillus rhamnosus provide beneficial effects such as reducing and/or competitively excluding colonization by pathogenic bacteria.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-4, and 37-39 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Guha Chowdhury et al (Oral Microbiol Immunol., 1997, 12, pages 91-97) and Castaldo et al (Microbiol Cell Factories, 2009, 8: 14, pages 1-10) as applied to claims 1-4 and 37-39 above, and further in view of Karlsson et al (FEMS Immunol Med Microbiol 2012, 66, pages 147–156) and US 7,052,896 (Glenn et al).
The cited reference by Guha Chowdhury as explained above. The reference is silent about presence and/or occurrence of triosephosphate isomerase (TPI) in the low MW protein fraction derived from Lactobacillus rhamnosus. 
However, it is known in the prior art that TPI enzyme protein is found in protein fraction with MW under 50 kDA and/or under 30 kDA derived from Lactobacillus rhamnosus; for example: see reference by Karlsson at figure 5. The attributes conferred by the TPI enzyme derived from Lactobacillus rhamnosus include improved colonization of human intestinal environment: for example: see US 7,052,896 (Glenn et al) at col. 60, example 18, including line 41; thereby, TPI provides for reduction and/or competitive exclusion of colonization by pathogenic bacteria. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide or to combine enolase and TPI in one beneficial protein fraction composition derived from probiotic bacteria Lactobacillus rhamnosus with a reasonable expectation of success in providing a beneficial antimicrobial composition because prior teaches that both enzymes belong to the low MW protein fraction under 50 kDA and that both enzymes provide for protection again pathogenic microbes. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Claims 1-4, 6 and 37-39 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Guha Chowdhury et al (Oral Microbiol Immunol., 1997, 12, pages 91-97), Castaldo et al (Microbiol Cell Factories, 2009, 8: 14, pages 1-10), Karlsson et al (FEMS Immunol Med Microbiol 2012, 66, pages 147–156) and US 7,052,896 (Glenn et al) as applied to claims 1-4 and 37-39 above, and further in view of Lebeer et al (“Exopolysaccharides of Lactobacillus rhamnosus GG form a protective shield against innate immune factors in the intestine”. Microbial Biotechnology. 2010, 4(3), pages 368-374).
The cited references by Guha Chowdhury and by Castaldo are silent about presence of exopolysaccharides in beneficial compositions derived from probiotic bacteria.
However,  it is well known that probiotic bacteria including Lactobacillus rhamnosus produce exopolysaccharides that provide for protection against pathogens. See reference by Lebeer et al.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to incorporate and/or to combine exopolysaccharide from probiotic bacteria Lactobacillus rhamnosus with protein fractions comprising enolase from probiotic bacteria Lactobacillus rhamnosus with a reasonable expectation of success in providing beneficial antibacterial compositions because prior teaches that both exopolysaccharides  and protein fractions comprising enolase from probiotic bacteria Lactobacillus rhamnosus  provide for protection again pathogenic bacteria. Thus, one of skill in the art would have been motived to combined several beneficial components in one therapeutic composition for the same intended use such as protection from pathogens. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant’s arguments with respect to claims as amended have been considered but are moot in view of new ground of rejections. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
June 29, 2022 

/VERA AFREMOVA/           Primary Examiner, Art Unit 1653